Citation Nr: 1423120	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-27 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder manifested by posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1988 to September 1992.  The Veteran is shown to have had 3 months and 14 days of "Foreign Service."

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompass claims of service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.   As such, the Board recharacterized the issue on appeal as indicated.  

The Virtual VA claims file has been reviewed.  There are no documents currently located in the Veterans Benefits Management System.

The issues of an increased rating for the service-connected residuals of a right index finger laceration and a total rating based on individual unemployability by reason of service-connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In June 2012, the Board remanded the case for additional development.  The requested VA examination was provided in July 2012, and an additional Supplemental Statement of the Case (SSOC) was issued in April 2013.  

With regard to the claim of service connection for PTSD, this action was sufficient to satisfy the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

The issue of service connection for an innocently acquired psychiatric disorder, other than PTSD, to include as secondary to service-connected disability is being remanded to the AOJ.


FINDING OF FACT

The Veteran is not shown to have provided sufficient information to permit verification of any reported service stressor that would support a diagnosis of PTSD; nor is any diagnosis of PTSD deemed to have been due to fear of hostile military or terrorist activity; nor is the Veteran shown to have engaged in combat with the enemy.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2007, June 2007, and December 2007, to the Veteran.  

These letters explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claim.  

The Veteran was afforded a VA examination responsive to the claim for service connection of PTSD.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The opinion was provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claim being adjudicated herein, so the examination is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2013) (requiring PTSD diagnoses to conform to the DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's DD Form 214 reflects that his military occupational specialty was that of a rifleman.  The service personnel records show that he had service in Saudi Arabia from September 1990 to December 1990.  The evidence does not show that he engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  
The service treatment records showed that, on November 25, 1990, after reaching into some trash, the Veteran sustained a laceration over the dorsal aspect of the right index finger that went out to the palmar aspect and cut the radial digital nerve while serving in Saudi Arabia.  He did not know what caused the laceration.  He underwent surgery and was evacuated by air in early December 1990.

A November 2008 memorandum indicates that the Veteran's claimed stressors were those of being subjected to an explosion at the border with Kuwait, coming under attack by men with guns (small arms fire) while setting up a guard post/on patrol in a civilian area, seeing dead bodies of soldiers and tanks that were burned, and being stabbed by a fellow service member.  

In response to the Veteran's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  

Significantly, the Veteran did not respond to the RO's request such that the RO could search the United States Army and Joint Services Record Research Center (JSRRC) in an effort to provide verification of the alleged stressor events.  The Veteran's stressors, without such information, were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

Nonetheless, the RO contacted the Veteran's Marine Corps unit and obtained unit histories for the periods in question, in an effort to verify the Veteran's reported stressor events.  However, the unit histories did not provide any evidence corroborating any alleged stressor.  

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

In this regard, the service personnel records and Marine Corps unit histories show that the Veteran was in Saudi Arabia from August 1990 to December 1990; while stationed in Saudi Arabia, prior to his medical evacuation, the Veteran's unit was noted to have engaged in training exercises, surveillance, and support logistics, without any engagements with opposing forces.  

The unit was not noted to have been exposed to small arms fire or any exploding devices.  The only death was that of a platoon commander during a training exercise.  In short, none of the events identified by the Veteran have been verified in connection with his service.  Likewise, he is not shown to have performed patrols, set up guard posts, or witnessed any attacks in Kuwait.  

The VA treatment records showed that the Veteran first sought treatment for depression in 2006.  The records dated from 1995 through 2013 showed diagnoses of major depressive disorder; psychosis, rule out PTSD; and PTSD.  

The Veteran was afforded a VA examination in July 2012.  At that time, the VA examiner noted that the Veteran claimed that his stressor was being stabbed by another Marine and as being part of "a combat tour of duty."  He reported having "significant interaction with the enemy."   

Following a review of the Veteran's report of symptoms, the VA examiner concluded that the Veteran met the criteria for PTSD based solely on the Veteran's reported stressor of having been stabbed in service as opposed to hostile military or terrorist activity.  

The VA examiner added that, while the stressor was not confirmed, she gave him the benefit of the doubt as to the stressor being accurate.  The VA examiner's assessment was that his symptoms of PTSD were at least as likely as not related to being stabbed in the military.  

A February 2013 clinical assessment by a private social worker indicated that the Veteran reported having several stressors: being injured while watching the enemy slaughter an animal for consumption, being stabbed by a fellow service member in Saudi Arabia, remaining in Saudi Arabia for 7 months, and seeing dead bodies and burned tanks from bombings.  

The private social worker stated that he felt the Veteran's experiences in Saudi Arabia were "emotionally horrendous" such that he thought he could have died at any moment.  Following a review of the symptoms reported by the Veteran and mental status evaluation, the diagnoses were those of PTSD; major depression without psychotic features; and alcohol abuse in remission.

As noted, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  

To the extent that the Veteran has identified in-service stressors, the evidence does not serve to establish that he has been diagnosed with PTSD due to any verified stressor event.  

In this regard, the Board points out that the Veteran reported being stabbed in the hand to the July 2012 VA examiner and to a private social worker in February 2013; however, the Veteran did not make any such statements prior to filing his claim for compensation.  

Significant, there is no indication of such an injury or attack in the Veteran's service treatment records or service personnel records and the unit histories do not serve to confirm any event to support the Veteran's assertions.  

As previously discussed, none of the stressor events alleged by the Veteran as having occurred during his service in Saudi Arabia have been verified as being due to reported service in Kuwait.  His unit's service in Saudi Arabia at the time in questioned consisted of training and logistics support, and the unit did not engage with enemy, come under attack, or otherwise have exposure to small arms fire or explosive devices.

Although there are diagnoses of PTSD in the July 2012 VA evaluation and February 2013 private evaluation reports, the Board may not accept the medical diagnoses to the extent that they not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

To the extent that the July 2012 VA examiner relied upon the Veteran's report of a stressor of being stabbed in the hand in the service, the Board observes that the VA examiner noted that her opinion was limited based on the veracity of the Veteran's statements regarding the alleged stressor.  As the Board finds no evidence that tends to corroborate the event as reported, this VA examiner's opinion has no probative value.  

Moreover, the Veteran's lay testimony regarding the other stressor events is not consistent with the places, types, and circumstances of his service in that he is shown to have been medically evacuated from Saudi Arabia prior to the beginning of actual hostilities after a period from August to December 1990 when his unit was undergoing field exercises and training.    

In addition, while the Veteran described having certain experiences in connection with the February 2013 private evaluation, the Board finds that there is clear and convincing evidence that the Veteran was not exposed to any hostile military or terrorist activity based on his recollections of seeing an animal slaughtered for consumption by the enemy, being stabbed by a fellow soldier, serving in Saudi Arabia for 7 months or seeing dead bodies and burned tanks from bombings.  

The Veteran's lay statements are competent, the probative value of his lay assertions is quite limited as the evidence does not show notations referable to any reported event, including any pertinent complaints or findings of a knife injury due to an assault by another individual, during service or for many years thereafter.    

Lay persons are competent on some medical issues, including a diagnosis of PTSD as reported by a physician.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, to the extent that the Veteran contends that the current diagnosis of PTSD is related to his alleged stressor events in service, the lay assertions alone are not sufficient to corroborate the reported stressors. 

Moreover, there is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to a stressor event during his service until 2006, just before he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In this case, the inconsistencies between the Veteran's statements made to health care providers during service and those made during the course of his claim for compensation benefits, weigh heavily against the Veteran's credibility as to the etiology of the claimed PTSD.  

Moreover, the Board reiterates that the Veteran has reported multiple alleged stressor events, none of which are corroborated by the evidence of record.  Likewise, the Veteran has been inconsistent as to the dates and locations of the alleged stressor events.  

Finally, the Board points out that the service personnel records and unit histories show that the Veteran did not engage in combat-related activity, having served in Saudi Arabia and not Kuwait from August 1990 to early December 1990 and that his service treatment records themselves do not establish that he was stabbed by a fellow service member.  

The Board has weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.   

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for PTSD.  

The benefit-of-the-doubt doctrine is therefore not for application with regard to the service connection claim decided herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for PTSD is denied.



REMAND

The Board observes that the Veteran's claim for an acquired psychiatric disorder was remanded in June 2012 for a VA examination.  

At that time, the Board requested that the VA examiner provide an opinion as to whether the Veteran had an acquired psychiatric disorder, other than PTSD, and if so, whether the acquired psychiatric disorder was related to the Veteran's military service, including his service-connected disabilities.  

No such evaluation or opinion was provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

To the extent that there are any VA medical records related to the Veteran's claim, such records must be obtained and associated with his claims file.

Accordingly, this remaining matter is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain and associate with the record copies of the VA treatment records identified by the Veteran for the period since December 2012.  

2.  The AOJ then should have the Veteran scheduled for a VA psychiatric examination to determine the nature and likely etiology of any claimed psychiatric disorder other than PTSD.  

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current acquired psychiatric disability other than PTSD had its clinical onset during service or otherwise was due to an event or incident of the Veteran's service or was caused or aggravated by any of the service-connected disabilities.  The examiner is requested to identify the diagnostic criteria used to determine whether the Veteran has an acquired psychiatric disorder other than PTSD.  

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


